EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Leaning (Reg. No. 51,184) on 05/03/2021.

The application has been amended as follows: 

11.	(Cancelled)
12.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 6, the prior art of record fails to teach or suggest “transmitting the subscription request to one central relay of a plurality of central relays, wherein the subscription request is not transmitted to other central relays of the plurality of central relays”, as argued by Applicant in the response filed on 04/12/2021.  In the most similar prior art references of record (U.S. Patent No. 6202093 and U.S. PGPub No. 2006/0069587), subscriptions are propagated throughout a network of brokers or to 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2005/0021622 (Cullen et al.) – It is determined whether a subscription request is to be propagated.  However, the criteria used is whether the subscription already exists from another user where the new subscription request may be consolidated with other existing subscriptions where propagation of proxy subscriptions is reduced in dependence on the duration of a retention period. 
U.S. Patent Application Publication No. 2009/0182574 (Beardall et al.) – A method for limiting proxy subscriptions in a publish/subscribe message broker network.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.